|,PETTIGREW, J.,
dissenting.
I respectfully dissent from the majority and would grant this writ. I am of the opinion that the practical effect of applying the automatic stay provision of the Prison Litigation Reform Act, LSA-R.S. 15:1186 B(2), in reality, deprives a prisoner of his right of access to the courts. This application, in my humble opinion, violates a prisoner’s rights as guaranteed under LSA-Const. art. I, § 22, which'provides as follows:
All courts shall be open, and every person shall have an adequate remedy by due process of law and justice, administered without denial, partiality, or unreasonable delay, for injury to him in his person, property, reputation, or other rights.